Citation Nr: 0013307	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-05 192A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
March 5, 1998 Board decision which denied an application to 
reopen a claim of entitlement to service connection for a 
disorder manifested by facial pain and headaches.

2.  Whether there was clear and unmistakable error in the 
March 5, 1998 Board decision which denied entitlement to an 
increased (compensable) evaluation for hemorrhoids.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1956.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party for 
revision or reversal of a March 5, 1998 Board decision on the 
grounds of clear and unmistakable error (CUE).

FINDINGS OF FACT

1.  The March 1998 Board decision found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a disorder manifested by facial 
pain and headaches; the March 1998 Board decision also found 
that the preponderance of the evidence was against a 
compensable rating for hemorrhoids.

2.  The March 5, 1998 Board decision considered all relevant 
evidence and was supported by the evidence then of record; it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, and the decision was not undebatably erroneous. 


CONCLUSION OF LAW

The March 5, 1998 Board decision, which failed to reopen a 
claim for entitlement to service connection for a disorder 
manifested by facial pain and headaches, and denied 
entitlement to an increased (compensable) evaluation for 
hemorrhoids, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error ("CUE") in the March 5, 1998 Board decision which 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
disorder manifested by facial pain and headaches and also 
denied entitlement to an increased (compensable) evaluation 
for hemorrhoids.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the pleading requirement.  Motions that fail to comply with 
the requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.
(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation. 

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

I.  Service connection for a disorder manifested by facial 
pain and headaches.

In April 1973, the Board of Veterans' Appeals (Board) denied 
service connection for facial pain.  In November 1978, the 
Board determined that the veteran had not submitted new and 
material evidence showing a new factual basis to reopen a 
claim for service connection for a disability of the head.  
It was found that a disability manifested by intermittent 
frontal headaches had been present prior to the veteran's 
entry into service and had not increased in severity during 
active service.

The evidence before the Board in November 1978 consisted of 
lay statements, statements and testimony of the veteran, as 
well as service, VA, and private medical reports of the 
veteran's examinations and treatment.  The evidence of record 
in November 1978 indicated that the veteran had undergone 
various medical evaluations and studies for complaints of 
facial pain and headaches.  The evidence indicated that the 
etiology of this condition was unknown, that the veteran had 
headaches prior to service, that his headaches had not 
increased in severity in service, and that facial pain was 
first found after service.

The Board's March 1998 decision found that the evidence 
submitted since the Board's November 1978 decision was not 
new and material, and the appellant's claim for service 
connection for a disorder manifested by facial pain and 
headaches was not reopened and remained denied.  In the March 
1998 Board decision, the Board determined that the evidence 
that had been submitted since the November 1978 Board 
decision included essentially duplicative service and private 
medical records that had been considered at the time of the 
November 1978 decision.  The Board noted that the remainder 
of the newly submitted private medical records consisted of 
records reflecting current treatment and examinations.  In 
short, the March 1998 Board decision found that evidence 
submitted since the November 1978 RO denial was cumulative in 
nature, did not tend to show that the veteran's disorder 
manifested by headaches and facial pain resulted from disease 
or injury incurred in or aggravated by active service, and, 
when viewed in the context of all the evidence of record, did 
not raise a reasonable possibility of a change in the prior 
adverse decision.  Therefore, the Board in its March 1998 
decision determined that the additional evidence was not new 
and material.

As noted in the Board's March 1998 decision, the available 
service medical and post-service medical records failed to 
associate the veteran's current disorder manifested by facial 
pain and headaches with his active service.  Further, the 
records submitted since the November 1978 Board decision were 
essentially cumulative and duplicative of those already of 
record.  Accordingly, the failure to conclude that the newly 
submitted evidence showed that the veteran had a disorder 
manifested by facial pain and headaches which was related to 
service was not an "undebatable" error.  The March 1998 Board 
decision was, therefore, consistent with and supported by the 
law then applicable for determining whether the veteran had 
met his burden to reopen the claim for service connection for 
a disorder manifested by facial pain and headaches.  38 
U.S.C.A. §§ 5108, 7104 (West 1991).  Therefore, the Board 
finds that the denial of service connection for a disorder 
manifested by facial pain and headaches, on the basis that 
new and material evidence had not been presented, was a 
reasonable exercise of adjudicatory judgment.

The standard applied by the Board in its March 1998 decision 
required that there must be a reasonable possibility that the 
new evidence would change the outcome of the prior final 
decision in order to be considered "material" evidence.  
Subsequent to the March 1998 Board decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) had improperly interpreted the term 
new and material, and stated that whether new evidence is 
material must be evaluated "under the proper, regulatory 
standard."  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998).  However, without deciding whether application of 
the new standard would or would not change the outcome in 
this case, the Board observes that by its regulatory 
definition, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  The Court has held that a new 
interpretation "of [a] law subsequent to a [rating] decision 
cannot be the basis for a valid [CUE] claim."  Berger v. 
Brown, 10 Vet. App. 166, 170 (1997).  (A new rule of law from 
a Court decision rendered "in 1993 could not possibly be the 
basis for an adjudication error" in a rating decision entered 
in 1969.)  Pursuant to the holding in Berger, the use of the 
Colvin test in the Board's March 1998 decision cannot be a 
basis to deem that decision to have involved clear and 
unmistakable error.

II.  Hemorrhoids

A January 1957 RO rating decision granted service connection 
for hemorrhoids and assigned a zero percent rating from 
October 1956.  A December 1960 RO rating decision increased 
the evaluation for hemorrhoids from zero to 10 percent, 
effective from August 1960.  A March 1963 RO rating decision 
reduced the evaluation for this condition from 10 to zero 
percent from January 1963.

The relevant evidence of record at the time of the March 1998 
Board decision consisted of VA and private medical records 
reflecting treatment for hemorrhoids in the 1990's.  The most 
recent VA examination (October 1991) revealed external 
hemorrhoidal tags and small external hemorrhoids.  A private 
medical report dated in February 1992, noted that the veteran 
had external and internal hemorrhoids that became inflamed 
and bled, and that he had been recommended for surgery for 
the hemorrhoids.  The veteran testified at a hearing in March 
1992 that his hemorrhoids produced daily problems, and that 
the hemorrhoids bled 3 to 4 times per month.  A private 
medical report dated in September 1993 noted that the veteran 
was seen in August 1992 for rectal bleeding.

The Board observes that hemorrhoids are rated under the 
criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7336, 
pertaining to external or internal hemorrhoids.  Under that 
code, a noncompensable rating is provided for hemorrhoids 
which are mild or moderate.  To warrant a compensable rating 
of 10 percent, the hemorrhoids must be "[l]arge or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences."  38 C.F.R. § 4.14, Code 
7336 (1997).

In light of the available evidence at the time of the March 
1998 Board decision, the Board finds that it was entirely 
reasonable to continue the noncompensable rating for the 
veteran's hemorrhoids.  In this regard, the Board notes that 
both private and VA medical records supported the March 1998 
Board decision's finding of fact that large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences were not found.  The veteran 
has not specified what medical evidence of record could 
justify a rating of 10 percent for hemorrhoids.  The moving 
party's argument represents an example of a disagreement as 
to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see generally Luallen v. Brown, 8 
Vet. App. 92, 95 (1995) (a disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error).  Accordingly, the Board is of the 
view that the Board's March 1998 decision denying an 
increased rating for the veteran's hemorrhoids was not 
founded on clear and unmistakable error, and that the rating 
decision represented a reasonable exercise of adjudicatory 
judgment.

Conclusion

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not 
demonstrated that the Board's June 1998 decision contains 
CUE.  While duly noting the moving party's arguments, the 
Board must emphasize that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.

ORDER

The motion for revision of the March 5, 1998 Board decision 
on the grounds of CUE is denied.




		
	BRUCE KANNEE	
Member, Board of Veterans' Appeals


 


